Title: To George Washington from Jacob Gerhard Diriks, 9 February 1781
From: Diriks, Jacob Gerhard
To: Washington, George


                        
                            Sir,
                            Philadelphia February 9th 1781.
                        
                        Having been informed by Major General Sullivan that the arrangement of the Partizan Corps and Colonel Hazen’s
                            Regiment was left to your Excell: I therefore take the liberty to write and represent to your Excellency, that it is now
                            upwards of four Years since I first entered into the Service of the United States as a Captain in the 9th Regiment of the
                            Pensylvania Line; joyned the army and was in the Battles of Trenton and Princeton. I was from my Infancy instructed in the
                            art of artillery, and for that Reason was taken out of the Infantry, and had the honor to be appointed first Captain in
                            Col. Proctors Regiment. I recruited my Company, but unfortunately I accepted the office of D.Q.M.G. with rank of Lt
                            Colonel in Lord sterlings Division which was offered to me by General Mifflin, and not being then acquainted with the
                            arangement of the army of these States wherein I then was a stranger I thought that my Rank in the Line went on as is
                            Usual in my Country in Similar Cases, and in the year 1778 I found my Self left out of the line in the then new
                            arrangement, to Comfort my self in this unexpected disappointment I served as a volunteer in the Expedition against Rhode
                            Island, and was rewarded with Brevet Commission of a Lieut. Colonel at the time when Governors Trumbull &
                            Livingston proposed to the Hon: Congress a Plan of Negociating a loan in Holland the place of my nativity, and to write
                            letters of thanks to the Baron van der Capellen a Member of the States General for his attachment to America, and I
                            being intimate with the Baron was desired to Carry and I did accordingly Carry their Letters to holland, and returned with
                            satisfactory answers, on my return from holland I applied to the Hon: Congress to be put in actual Military service again,
                            but could not be employed to my wishes—I now address my self to Your Excellency in hopes that you will be pleased to take
                            my Case into Consideration and to place me agreable To my Rank in Command in Coll: Hazen’s Regiment or in such other
                            Military Capacity as your Excellency shall think proper; for it would be very disagreable to me to retire with half pay at
                            a time when there is a prospect of having an opportunity of displaying my talents in the art of war to which I was brought
                            up; I humbly beg your Excellency to grant a favorabel answer to this my request, and have the honor to be with the
                            greatest Esteem Your Excellency Most Humb: and obedt Servant
                        
                            J. Diriks
                            Lt Colonel
                        
                    